Exhibit 10.5

 

Execution Copy

 

INTEREST WAIVER AND WARRANT RESET AGREEMENT

 

THIS INTEREST WAIVER AND WARRANT RESET AGREEMENT, dated as of December 29, 2005
(this “Agreement”), is made by and among Applied Digital Solutions, Inc. (the
“Company”), Satellite Strategic Finance Partners, Ltd. (“SSFP”) and Satellite
Strategic Finance Associates, LLC (“SSFA” and, together with SSFP, the
“Purchasers”).

 

A.                                   The Company issued (i) a Senior Unsecured
Note dated June 10, 2005 to SSFA in the principal amount of $1,986,000 (the
“SSFA Note”), and (ii) a Senior Unsecured Note dated June 10, 2005 to SSFP in
the principal amount of $3,364,000 (the “SSFP Note” and, together with the SSFA
Note, the “Notes”).

 

B.                                     The Company issued (i) a Series E Warrant
dated June 10, 2005 to SSFA for the purchase of 436,559 shares of the Company’s
common stock (the “SSFA Warrant”), and (ii) a Series E Warrant dated June 10,
2005 to SSFP for the purchase of 739,516 shares of the Company’s common stock
(the “SSFP Warrant” and, together with the SSFA Warrant, the “Warrants”).

 

C.                                     The Company desires to reduce the
exercise price of the Warrants with respect to an aggregate of 200,000 Warrant
shares in consideration for the forgiveness and waiver by the Purchasers of an
aggregate of $37,004 of accrued interest on the Notes.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Purchasers hereby agree as
follows:

 

1.                                       Adjustment to the Warrant Exercise
Price.

 

(a)                                  The last sentence of Section 1(a) of the
SSFA Warrant is hereby amended and restated in its entirety as follows:

 

The exercise price for each of (i) 74,240 Warrant Shares purchased by the Holder
upon the exercise of this Warrant shall be equal to $3.75 (the “Adjusted
Exercise Price”), and (ii) the remaining 362,319 Warrant Shares purchased by the
Holder upon the exercise of this Warrant shall be equal to $4.09 (the
“Unadjusted Exercise Price”).  As used herein, the term “Exercise Price” means
the Adjusted Exercise Price or the Unadjusted Exercise Price, as applicable. 
The Holder may exercise this Warrant at the Adjusted Exercise Price or the
Unadjusted Exercise Price in any order or increment, subject to the number of
Warrant Shares allocated to each such Exercise Price.  The Exercise Price is
subject to adjustment for the events specified in Section 6 below, provided that
any adjustment to the Exercise Price shall be calculated separately for the
Adjusted Exercise Price and the Unadjusted Exercise Price.

 

(b)                                 The last sentence of Section 1(a) of the
SSFP Warrant is hereby amended and restated in its entirety as follows:

 

1

--------------------------------------------------------------------------------


 

The exercise price for each of (i) 125,760 Warrant Shares purchased by the
Holder upon the exercise of this Warrant shall be equal to $3.75 (the “Adjusted
Exercise Price”), and (ii) the remaining 613,756 Warrant Shares purchased by the
Holder upon the exercise of this Warrant shall be equal to $4.09 (the
“Unadjusted Exercise Price”).  As used herein, the term “Exercise Price” means
the Adjusted Exercise Price or the Unadjusted Exercise Price, as applicable. 
The Holder may exercise this Warrant at the Adjusted Exercise Price or the
Unadjusted Exercise Price in any order or increment, subject to the number of
Warrant Shares allocated to each such Exercise Price.  The Exercise Price is
subject to adjustment for the events specified in Section 6 below, provided that
any adjustment to the Exercise Price shall be calculated separately for the
Adjusted Exercise Price and the Unadjusted Exercise Price.

 

2.                                       Waiver and Forgiveness of Interest.

 

(a)                                  SSFA hereby waives any right and
entitlement to the payment of $13,736 in accrued interest on the SSFA Note.  The
Company and SSFA acknowledge and agree that after giving effect to the foregoing
waiver of interest, the aggregate amount of principal and interest outstanding
on the SSFA Note as of the date hereof is $1,986,000.

 

(b)                                 SSFP hereby waives any right and entitlement
to the payment of $23,268 in accrued interest on the SSFP Notes.  The Company
and SSFP acknowledge and agree that after giving effect to the foregoing waiver
of interest, the aggregate amount of principal and interest outstanding on the
SSFP Note as of the date hereof is $3,364,000.

 

3.                                       Representations and Warranties.  The
Company represents and warrants to each Purchaser, and each Purchaser, severally
and not jointly, represents and warrants to the Company, that such party (a) has
the requisite corporate power and authority to execute, deliver and perform this
Agreement; and (b) this Agreement constitutes such party’s valid and legally
binding obligation, enforceable in accordance with its terms, subject to
(i) applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other similar laws of general application relating to or affecting
the enforcement of creditors’ rights generally and (ii) general principles of
equity.

 

4.                                       Acknowledgement and Waiver.  To the
extent that the transactions contemplated by this Agreement would, but for this
Section 4, require an adjustment to the exercise price or conversion price of
any other warrants or convertible securities held by the Purchasers, the
Purchasers hereby waive any such adjustment.  In addition, it is agreed that the
execution of the Note Purchase Agreement, dated as of the date hereof, by the
Company and Satellite Senior Income Fund, LLC and the other agreements
contemplated thereby, shall not constitute a violation or breach of any of the
agreements between the Company and the Purchasers, including, without
limitation, previously issued notes or other evidence of money borrowed,
warrants or common stock.

 

5.                                       Miscellaneous.  This Agreement may only
be amended or modified by a written agreement executed by the Company and the
Purchasers.  This Agreement may be executed in counterparts, each of which when
taken together shall constitute an original of this Agreement.

 

2

--------------------------------------------------------------------------------


 

This Agreement shall be governed by, and construed under, the laws of the State
of New York, without regard to any conflict of laws principles.  The terms set
forth in this Agreement are part of a comprehensive agreement, each element of
which is an integral aspect of the transactions contemplated by this Agreement
and, therefore, are non-severable.

 

[Signatures on Following Page]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first-above written.

 

APPLIED DIGITAL SOLUTIONS, INC.

 

 

 

 

By:

/s/ Evan C. McKeown

 

 

 

Name: Evan C. McKeown

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

 

SATELLITE STRATEGIC FINANCE ASSOCIATES, LLC

 

 

By:

Satellite Asset Management, L.P., its Manager

 

 

 

 

 

By:

/s/ Simon Raykher

 

 

 

Name: Simon Raykher

 

 

Title: General Counsel

 

 

 

 

SATELLITE STRATEGIC FINANCE PARTNERS, LTD

 

 

By:

Satellite Asset Management, L.P., its Manager

 

 

 

 

 

By:

/s/ Simon Raykher

 

 

 

Name: Simon Raykher

 

 

Title: General Counsel

 

--------------------------------------------------------------------------------

 